Citation Nr: 0218597	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected total left knee 
replacement.  

2.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected total left knee 
replacement.   


(The issue regarding the claim of entitlement to an 
increased rating for total left knee replacement, 
currently evaluated as 30 percent disabling, will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
September 1945.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  

With respect to the claim of entitlement to an increased 
rating for total left knee replacement, the Board notes 
that additional development in this matter is required.  
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the veteran and/or 
his representative's response to the notice, the Board 
will prepare a separate decision addressing of this issue.


FINDINGS OF FACT

1.  The veteran's low back disorder was not caused or made 
worse by his service-connected left knee disorder.   

2.  The veteran's neck disorder was not caused or made 
worse by his service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Service connection for a neck disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The appellant filed claims for 
service connection for a neck disorder and a back 
disorder, as secondary to service-connected left knee 
disorder in October 1999, and there is no issue as to the 
provision of a form or completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant was provided a copy 
of the March 2000 rating action, which denied his claims 
for service connection and summarized the evidence then of 
record.  The June 2000 statement of the case identified 
the evidence then of record.  In March 2001, VA informed 
the veteran of its and the veteran's responsibility and 
duty to assist in the development of his claims.  VA 
indicated that it will obtain medical records, employment 
records, or records from other Federal agencies, and that 
it would provide a medical examination or obtain a medical 
opinion, if necessary.  The veteran was requested to 
complete, sign, and return VA authorization for release of 
information; to inform VA of any additional information or 
evidence that he might want VA to obtain for him; send VA 
the evidence needed as soon as possible; inform VA of any 
changes of address or telephone numbers.  In the February 
2002 supplemental statement of the case, VA reiterated the 
requirements of the VCAA, identified the evidence then of 
record and the regulations pertinent to the claim at 
issue.  VA has discharged its duty to notify the veteran 
of the evidence and information necessary to substantiate 
his claim, and respective responsibilities of the parties.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service medical records and 
VA medical records pertinent to the matter at issue are of 
record.  VA has discharged its duty to obtain evidence on 
the veteran's behalf.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  VA afforded the veteran an 
examination in November 2001.  The examination reports 
contained adequate clinical findings, diagnoses, and 
opinions pertinent to the claims at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of 
a failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  

II.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. 
Brown, the Court of Appeals for Veterans Claims (Court) 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of 
a service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The veteran claims that he developed a back disorder and 
neck disorder as a result of service-connected left knee 
disorder.  

Service connection is in effect for total left knee 
replacement.  

The record reflects that the veteran has a back disability 
diagnosed as degenerative disc disease of the lumbosacral 
spine and degenerative spondylosis.  The report of a VA 
examination dated in November 1948 shows that the veteran 
complained primarily of symptoms associated with the left 
knee.  The veteran indicated that standing for long 
periods of time caused a gripping feeling in his back.  
The diagnosis was mild chronic synovitis of the left knee 
joints and muscle imbalance following injury, operation, 
and disuse causing poor body mechanics in feet, legs, 
thighs, and entire back, thereby, causing strain on use.  

Subsequent VA medical records reflect that the veteran was 
not seen or treated for his back disorder until 1995 when 
he was diagnosed as having degenerative joint disease of 
the lumbosacral spine, by x-rays of the lumbar spine in 
October 1995.  X-rays of the lumbar spine dated in 
September 1996 revealed moderate spondylosis with 
multilevel disc degeneration.  On VA examination in 
November 2001, the examiner noted the veteran's back 
diagnoses and stated that it would not be possible to 
relate the knee and back disorders without resort to 
speculation.

Although the veteran has a current back disorder, the 
preponderance of the evidence is against finding that it 
was caused or worsened by his service-connected left knee 
disorder.  The Board recognizes that the VA examiner in 
1948 seemed to associate back strain to the service-
connected left knee disorder.  However, the record shows 
that the veteran was not seen for back problems again 
until approximately 40 years later when he had 
degenerative joint disease of the lumbar spine.  No 
competent medical evidence associates any current back 
disability with the left knee disorder.  In fact, the 
medical evidence is entirely against making such a 
connection, as the VA examiner in November 2001 opined 
that it was impossible to relate the veteran's back 
disorder to the service-connected left knee disability 
without speculation.  

Now turning to the cervical spine disorder, VA medical 
records reflect that the veteran began to complain of neck 
stiffness beginning in 1999 and was diagnosed as having 
left cervical radiculopathy.  He was subsequently 
diagnosed as having degenerative spondylosis with multi-
level disk derangement by VA in November 2001.  VA 
outpatient treatment records reflect the veteran continues 
to be seen and treated for a neck disorder.  

Although the veteran has a current neck disorder, the 
evidence does not establish that the disorder was caused 
or worsened by the veteran's service-connected left knee 
disorder.  The VA examiner in November 2001 opined that it 
was impossible to relate the veteran's neck disorder to 
the service-connected left knee disability without 
speculation.  

To establish that the veteran's low back disorder and neck 
disorder are related to the veteran's service-connected 
left knee disability would require speculation as 
articulated by the VA examiner in November 2001.  It is a 
basic principle of adjudication that service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  See also 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure 
and his fatal lung cancer years later was speculative at 
best, even where one physician opined that it was probable 
that the veteran's lung cancer was related to service 
radiation exposure); Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 
Vet. App. 420, 424 (1998) (physician's opinion in cause of 
death case that list of conditions submitted by appellant 
might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause"), aff'd 217 
F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have 
been a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive 
lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest 
a possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

For the foregoing reasons, service connection for a back 
disorder and neck disorder, claimed as secondary to 
service-connected total replacement of the left knee is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 
(1991).  



ORDER

Service connection for a back disorder, claimed as 
secondary to service-connected total left knee 
replacement, is denied.

Service connection for a neck disorder, claimed as 
secondary to service-connected total left knee 
replacement, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

